DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 14-15, 17-27, and 29-35 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/04/2021, with respect to the rejection(s) of claims 14-33 has been fully considered but are not deemed persuasive, and the results are as followings:
On pages 6-8 of Applicant’s remarks, Applicant argues that the combination of Burkart, Burr, and Ganton does not teach the limitations of “wherein the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal, which is stored in the RF communication device, to the UWB communication unit” because Ganton does not teach or suggest storing a wake-up signal that is transmitted to initiate a wake-up.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In this instant case, as discussed in the Non-Final rejection mailed on 08/25/2021, the rejection replied upon Burr to disclose the mobile device upon receiving the RFID communication link from the reader/the access point to initial the wake up of the mobile device using the “wakeup/interruption signal” as recited in the limitations of the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal (the interruption signal) to the UWB communication device (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes).
Further, in the same art of electronic device design, Ganton discloses the method of storing the wakeup signal (Abstract: The electronic device also comprises a battery pass circuit configured to receive the first wakeup signal, and to couple a power source to a main device in response to the first wakeup signal to power on the main device) in form of the number of times the electronic device receiving the wakeup signal (Ganton: Abstract, [0024], [0026]-[0027], [0030], [0086], and FIG. 1 the timing circuit 102 comprising the counter 120 and the compare register 125: the processor 212 may keep track of the number of times the main device 210 has been woken up using a wakeup register. Each time the main device 210 wakes up, the processor 212 may increment the wakeup register by one. Each time the count in the wakeup register reaches M, the processor 212 may transmit sensor data to the other device and reset the wakeup register to zero). Thus, Ganton reads on the limitations of storing the wakeup signal when the electronic device receives the wakeup signal.
Therefore, in view of teachings by Burkart, Burr, and Ganton, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart and Burr to include the wake-up signal is stored in the RF communication device, and wherein the UWB communication unit is configured to overwrite said wake-up signal after the wake-up has been performed, as suggested by Ganton. The motivation for this is to monitor wake-up operation of an electronic device.
As a result, Applicant arguments are not deemed persuasive and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19-20, 24, 26, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (Burkart – US 2010/0277283 A1) in view of Burr (Burr - US 2006/0068750 A1) and Ganton et al. (Ganton – US 2015/0323984 A1).


As to claim 14, Burkart discloses an ultra-wideband, UWB, communication device, comprising:
a UWB communication unit (Burkart: FIG. 2 the UWB transmitter 212) being configured to establish and perform UWB radio communication with an external device (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190);
a radio frequency, RF, communication device, tag (Burkart: Abstract, [0025], [0032], [0034], [0039], [0056], [0066], and FIG. 2 the NBFM transceiver 206: Upon arrival at a location in signal communication proximity to an active aRFIDI system 190 and UWB receiver 502, the aRFID tag 180 may receive a NBFM interrogator polling signal from the aRFIDI system 190 and transmit a UWB response signal in response thereto);
wherein the RF communication device is configured to receive at least one command (Burkart: Abstract, [0025], [0032], [0034], [0039], [0056], [0066], and FIG. 2 the NBFM transceiver 206: Upon arrival at a location in signal communication proximity to an active aRFIDI system 190 and UWB receiver 502, the aRFID tag 180 may receive a NBFM interrogator polling signal from the aRFIDI system 190 and transmit a UWB response signal in response thereto) from an external reader and to initiate the UWB communication unit in response to receiving said command (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190).

Burkart does not explicitly disclose the radio frequency, RF, communication device being a radio frequency identification, RFID, tag; wherein the RF communication device is configured to receive at least one command from an external reader and to initiate a wake-up or a power-up of the communication unit; and
wherein the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal, which is stored in the RF communication device, to the UWB communication unit.

However, it has been known in the art of location information to implement the radio frequency, RF, communication device  being a radio frequency identification, RFID, tag; wherein the RF communication device is configured to receive at least one command from an external reader and to initiate a wake-up or a power-up of the communication unit, and wherein the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal to the UWB communication unit, as suggested by Burr, which dsicsleos the radio frequency, RF, communication device  being a radio frequency identification, RFID, tag (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5 the RFID transceiver 360: an access point having an RFID reader and a mobile electronic device having an RFID tag that interacts with operational circuitry. The example of FIG. 4 includes access point 400 that may include both RFID transceiver 410 and associated antenna 415 (which operate as an RFID reader) and wireless network transceiver 430 and associated antenna 435 (which provide network access point functionality)); wherein the RF communication device is configured to receive at least one command from an external reader and to initiate a wake-up of the communication unit (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes), and wherein the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal to the UWB communication unit (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes).
Therefore, in view of teachings by Burkart and Burr, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart to include  the radio frequency, RF, communication device  being a radio frequency identification, RFID, tag; wherein the RF communication device is configured to receive at least one command from an external reader and to initiate a wake-up or a power-up of the communication unit, and wherein the RF communication device is configured to initiate said wake-up by transmitting a wake-up signal to the UWB communication unit as suggested by Burr. The motivation for this is to implement a known alternative method for communications between electronic devices in response to a location detection based on receiving an RFID signal indicating the location detection.

The combination of Burkart and Burr does not explicitly disclose a wake-up signal, which is stored in the RF communication device.

However, it has been known in the art of communication device design to implement the wake-up signal is stored in the RF communication device, as suggested by Ganton, which discloses the wake-up signal is stored in the RF communication device (Ganton: Abstract, [0024], [0026]-[0027], [0030], [0086], and FIG. 1 the timing circuit 102 comprising the counter 
Therefore, in view of teachings by Burkart, Burr, and Ganton, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart and Burr to include the wake-up signal is stored in the RF communication device, as suggested by Ganton. The motivation for this is to monitor wake-up operations of an electronic device.

As to claim 19, Burkart, Burr, and Ganton disclose the limitations of claim 14 further comprising the UWB communication device of claim 14, wherein the UWB communication unit is configured to overwrite said wake-up signal after the wake-up has been performed (Ganton: Abstract, [0024], [0026]-[0027], [0030], [0086], and FIG. 1 the timing circuit 102 comprising the .

As to claim 20, Burkart, Burr, and Ganton disclose the limitations of claim 14 further comprising the UWB communication device of claim 14, wherein the UWB communication unit is configured to receive one or more functional commands from the RF communication device (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190 and Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes).

As to claim 24, Burkart, Burr, and Ganton disclose the limitations of claim 14 further comprising a localization system comprising the UWB communication device of claim 14 and said external reader (Burkart: [0010], [0013], [0034], [0037], [0039], [0055], [0064], [0066], and FIG. 1: Upon arrival at a location in signal communication proximity to an active aRFIDI system 190 and UWB receiver 502, the aRFID tag 180 may receive a NBFM interrogator polling signal from the aRFIDI system 190 and transmit a UWB response signal in response thereto. The UWB response signal may include stored historical sensor information that has been collected by aRFID tag 180 from associated sensors 108 during the period of time that no access was available for transmitting sensor information. The transmitted historical sensor information may then be reviewed to determine, for example, what conditions an object 702 has been exposed to during transit or storage, and Burr: Abstract, [0025]-[0029], [0038], [0041]-[0047], and FIG. 3-.

As to claim 26, Burkart, Burr, and Ganton discloses all the method of operating an ultra-wideband, UWB, communication device limitations as claimed that mirrors the ultra-wideband, UWB, communication device limitations in claim 14; thus, claim 26 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 14, and the details are as followings:
a method of operating an ultra-wideband, UWB, communication device, comprising:
receiving, by a radio frequency, RF, communication device (Burkart: Abstract, [0025], [0032], [0034], [0039], [0056], [0066], and FIG. 2 the NBFM transceiver 206: Upon arrival at a location in signal communication proximity to an active aRFIDI system 190 and UWB receiver 502, the aRFID tag 180 may receive a NBFM interrogator polling signal from the aRFIDI system 190 and transmit a UWB response signal in response thereto ) comprised in the UWB communication device (Burkart: FIG. 2 the aRFID tag 180), at least one command from an external reader (Burkart: Abstract, [0025], [0032], [0034], [0039], [0056], [0066], and FIG. 2 the NBFM transceiver 206: Upon arrival at a location in signal communication proximity to an active aRFIDI system 190 and UWB receiver 502, the aRFID tag 180 may receive a NBFM interrogator polling signal from the aRFIDI system 190 and transmit a UWB response signal , wherein said RF communication device is a radio frequency identification, RFID, tag (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5 the RFID transceiver 360: an access point having an RFID reader and a mobile electronic device having an RFID tag that interacts with operational circuitry. The example of FIG. 4 includes access point 400 that may include both RFID transceiver 410 and associated antenna 415 (which operate as an RFID reader) and wireless network transceiver 430 and associated antenna 435 (which provide network access point functionality));
initiating, by the RF communication device, a wake-up of a UWB communication unit comprised in the UWB communication device in response to receiving said command (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes), and wherein initiating said wake-up includes: transmitting, by the RF communication device, a wake-up signal to the UWB communication unit (Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing , wherein the wake-up signal is stored in the RF communication device (Ganton: Abstract, [0024], [0026]-[0027], [0030], [0086], and FIG. 1 the timing circuit 102 comprising the counter 120 and the compare register 125: the timing circuit 102 may reset the counter 120 to zero each time the main device goes back to sleep. In this embodiment, the same compare value may be used over a plurality of sleep cycles if the duration of each sleep cycle is approximately the same. This is because the counter 120 is reset to zero at the beginning of each sleep cycle. Since the same compare value is used over a plurality of sleep cycles, the compare value in the register 125 does not need to be updated each time the main device wakes up. Thus, the main device does not need to read and update the compare value in the register 125 each time the main device wakes up. This reduces power consumption by reducing the number of transactions (e.g., read and write operations) between the main device and the low power device 100. In this embodiment, the timing circuit 102 may reset the counter 120 to zero and power off the main device upon receiving a sleep signal (e.g., from the main device). The timing circuit 102 may then power the main device back on when the count value of the counter 120 matches the compare value in the register 125);
establishing and performing, by the UWB communication unit, UWB radio communication with an external device (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190).

As to claim 31, Burkart, Burr, and Ganton disclose the limitations of claim 26 further comprising the method of claim 26, wherein the UWB communication unit overwrites said wake-up signal after the wake-up has been performed (Ganton: Abstract, [0024], [0026]-[002], [0030], [0086], and FIG. 1 the timing circuit 102 comprising the counter 120 and the compare register 125: the timing circuit 102 may reset the counter 120 to zero each time the main device goes back to sleep. In this embodiment, the same compare value may be used over a plurality of sleep cycles if the duration of each sleep cycle is approximately the same. This is because the counter 120 is reset to zero at the beginning of each sleep cycle. Since the same compare value is used over a plurality of sleep cycles, the compare value in the register 125 does not need to be updated each time the main device wakes up. Thus, the main device does not need to read and update the compare value in the register 125 each time the main device wakes up. This reduces power consumption by reducing the number of transactions (e.g., read and write operations) between the main device and the low power device 100. In this embodiment, the timing circuit 102 may reset the counter 120 to zero and power off the main device upon receiving a sleep signal (e.g., from the main device). The timing circuit 102 may then power the main device back on when the count value of the counter 120 matches the compare value in the register 125). 

As to claim 32, Burkart, Burr, and Ganton disclose the limitations of claim 26 further comprising the method of claim 26, wherein the UWB communication unit receives one or more functional commands from the RF communication device (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190 and Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes).

Claims 15 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (Burkart – US 2010/0277283 A1) in view of Burr (Burr - US 2006/0068750 A1) and Ganton et al. (Ganton – US 2015/0323984 A1) and further in view of Errico et al. (Errico - An UWB-UHF Semi-passive RFID system for Localization and Tracking Applications).

As to claim 15, Burkart, Burr, and Ganton disclose the limitations of claim 14 except for the claimed limitations of the UWB communication device of claim 14, wherein the RFID tag is an ultra-high frequency, UHF, tag.
However, it has been known in the art of RFID tag to implement the RFID tag is an ultra-high frequency, UHF, tag, as suggested Errico, which discloses the RFID tag is an ultra-high frequency, UHF, tag (Errico: An UWB-UHF Semi-passive RFID system for Localization and Tracking Applications - Reader Design & Tag Design: the readers awake the tags by means of a UHF continuous wave signal sent from the respective module, and the tags start modulating the UWB pulses at the end of the UHF signal).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Errico, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include the RFID tag is an ultra-high frequency, UHF, tag, as suggested Errico. The motivation for this is to implement a known alternative RFID tag device of a communication device.

As to claim 27, Burkart, Burr, Ganton, and Errico disclose the limitations of claim 26 further comprising the method of claim 26, wherein the RFID tag is an ultra- high frequency, UHF, tag (Errico: An UWB-UHF Semi-passive RFID system for Localization and Tracking Applications - Reader Design & Tag Design: the readers awake the tags by means of a UHF .

Claims 17-18 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (Burkart – US 2010/0277283 A1) in view of Burr (Burr - US 2006/0068750 A1) and Ganton et al. (Ganton – US 2015/0323984 A1) and further in view of Hulvey (Hulvey – US 2008/0143487 A1).

As to claim 17, Burkart, Burr, and Ganton disclose the limitations of claim 14 further comprising the UWB communication device of claim 14, further comprising a power which is configured to provide power to the UWB communication unit (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190), Burkart and Burr does not explicitly disclose a power management unit which is configured to provide power to the communication unit wherein the RF communication device is configured to initiate said power-up by transmitting a power-up signal to said power management unit.
However, it has been known in the art of communication devices to implement a power management unit which is configured to provide power to the communication unit wherein the RF communication device is configured to initiate said power-up by transmitting a power-up signal to said power management unit, as suggested by Hulvey, which discloses a power management unit (Hulvey: FIG. 3 the power management unit 320) which is configured to provide power to the communication unit (Hulvey: FIG. 3 the micro controller 340) wherein the RF communication device is configured to initiate said power-up by transmitting a power-up signal to said power management unit (Hulvey: Abstract, [0019]-[0021], [0025]- [0026], and FIG. 1-3: RFID tag 310 is designed to output an interrupt signal to power management unit 320. Upon detection of the interrupt signal, power management unit 320 would activate switch 330 for connection of an activation signal to microcontroller 340. Upon receipt of the activation signal, microcontroller would then awaken from a low power mode. In other embodiments, microcontroller 340 can be replaced by other circuitry such as a digital ASIC (Application Specific IC) or an analog circuit).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Hulvey, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include a power management unit which is configured to provide power to the communication unit wherein the RF communication device is configured to initiate said power-up by transmitting a power-up signal to said power management unit, as suggested by Hulvey. The motivation for this is to control a power supply of a communication device.

As to claim 18, Burkart, Burr, Ganton, and Hulvey disclose the limitations of claim 14 further comprising the UWB communication device of claim 14, wherein the UWB communication unit and the RF communication device are coupled to each other through a wired connection (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190 and Hulvey: Abstract, [0019]-[0021], [0025]- [0026], and FIG. 1-3 the signal line 150: RFID tag 310 is designed to output an interrupt signal to power management unit 320. Upon detection of the interrupt signal, power management unit 320 would activate switch 330 for connection of an activation signal to microcontroller 340. Upon receipt of the activation signal, microcontroller would then awaken from a low power mode. In other embodiments, microcontroller 340 can be replaced by other circuitry such as a digital ASIC (Application Specific IC) or an analog circuit).

As to claim 29, Burkart, Burr, Ganton, and Hulvey disclose the limitations of claim 26 further comprising the method of claim 26, wherein the UWB communication device further comprises a power management unit which provides power to the UWB communication unit (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190), and wherein the RF communication device initiates a power-up by transmitting a power-up signal to said power management unit (Hulvey: Abstract, [0019]-[0021], [0025]- [0026], and FIG. 1-3 the signal line 150: RFID tag 310 is designed to output an interrupt signal to power management unit 320. Upon detection of the interrupt signal, power management unit 320 would activate switch 330 for connection of an activation signal to microcontroller 340. Upon receipt of the activation signal, microcontroller would then awaken from a low power mode. In other embodiments, microcontroller 340 can be replaced by other circuitry such as a digital ASIC (Application Specific IC) or an analog circuit).

As to claim 30, Burkart, Burr, Ganton, and Hulvey disclose the limitations of claim 26 further comprising the method of claim 26, wherein the UWB communication unit and the RF communication device are coupled to each other through a wired connection (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190 and Hulvey: Abstract, [0019]-[0021], [0025]-[0026], and FIG. 1-3 the signal line 150: RFID tag 310 is designed to output an interrupt signal to power management unit 320. Upon detection of the interrupt signal, power management unit 320 would activate switch 330 for connection of an activation signal to microcontroller 340. Upon receipt of the activation signal, microcontroller would then awaken from a low power mode. In other embodiments, microcontroller 340 can be replaced by other circuitry such as a digital ASIC (Application Specific IC) or an analog circuit).

Claims 21-23, 25, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (Burkart – US 2010/0277283 A1) in view of Burr (Burr - US 2006/0068750 A1) and Ganton et al. (Ganton – US 2015/0323984 A1) and further in view of Brown et al. (Brown – US 2010/0277284 A1).

As to claim 21, Burkart, Burr, and Ganton disclose the limitations of claim 20 except for the claimed limitations of the UWB communication device of claim 20, wherein the functional commands relate to ranging operations to be performed by the UWB communication unit.
However, it has been known in the art of controlling operations of a communication device to implement the functional commands relate to ranging operations to be performed by the UWB communication unit, as suggested by Brown, which discloses the functional commands relate to ranging operations to be performed by the UWB communication unit (Brown: [0012]-[0013], [0043], [0054], [0056]-[0059], and FIG. 5-6: three UWB receiver antennas 160 may be employed to allow two-dimensional determination of the location of a given transmitting aRFID tag 180 based on time difference of arrival (TDOA) methodology. In other embodiments, one or two UWB receiver antennas 160 maybe employed, e.g., where only transmitting information from an aRFID tag 180 via UWB communications and/or where aRFID tag location is determined based only partially on the TDOA between two UWB receiver antennas 160).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include the functional commands relate to ranging operations to be performed by the UWB communication unit, as suggested by Brown. The motivation for this is to perform a requested task from an interrogator.

As to claim 22, Burkart, Burr, and Ganton disclose the limitations of claim 20 except for the claimed limitations of the UWB communication device of claim 20, wherein the functional commands comprise task scheduling commands.
the functional commands comprise task scheduling commands, as suggested by Brown, which discloses the functional commands comprise task scheduling commands (Brown: [0012]-[0013], [0043], [0054], [0056], and FIG. 5: the host microprocessor 202 may control aRFIDI system 190 to send commands by NBFM signals to one or more aRFID tags 180 that are operable to change one or more operations of the aRFID tag 180 (e.g., such as data report rate, transmit power levels, tag sleep intervals, etc.), e.g., based on a request received at network connection 295 from a remote application over a connected network). In this regard, it is possible that a NBFM command signal may be broadcast to only change operation of an individual aRFID tag 180, or that a NBFM command signal may be broadcast instructing all aRFID tags 180 within range of aRFIDI system 190 to change their operation).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include the functional commands comprise task scheduling commands, as suggested by Brown. The motivation for this is to perform a requested task from an interrogator.

As to claim 23, Burkart, Burr, and Ganton disclose the limitations of claim 14 except for the claimed limitations of the UWB communication device of claim 14, wherein the UWB communication unit is configured to switch itself off after performing one or more predefined functions.
However, it has been known in the art of controlling operations of a communication device to implement the UWB communication unit is configured to switch itself off after performing one or more predefined functions, as suggested by Brown, which discloses the UWB communication unit is configured to switch itself off after performing one or more predefined functions (Brown: [0013], [0054] and FIG. 5: aRFID tag 180 will receive a polling packet in listening mode step 562 within a short receive buffer time (e.g., from about 2 to about 3 milliseconds). Assuming aRFID tag 180 successfully receives a NBFM polling packet from aRFIDI system 190 as expected, the missed packet counter "missedPkts" is set to zero and aRFID tag 180 processes the received NBFM polling packet in step 564 (e.g., completing tasks as requested by the interrogator, including sending out UWB packets, activating tag LED, changing data rates, etc.). At the same time, the sleep timer may be dynamically adjusted in real time (e.g., increased or decreased) again based on received packet timing (e.g., by refining the sleep time used in order to maintain the desired receive buffer time of about 2 milliseconds; this refining may be based on the actual time between when the tag wakes and the receipt of an interrogator packet). Then aRFID tag 180 continues with whatever tag processing operations are necessary in step 566 (e.g., data processing, UWB response signal transmission, gathering data from sensors, etc.). After the tag processing operations are complete, aRFID tag 180 returns as shown to step 560, where aRFID tag 180 once again enters the timed low power sleep mode and sleeps for the predefined synchronized sleep time in the manner previously described).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Brown, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include the UWB communication unit is configured to switch itself off after performing one or more predefined functions, as suggested by Brown. The motivation for this is to extend a battery life of a communication device.

As to claim 25, Burkart, Burr, Ganton, and Brown disclose the limitations of claim 24 further comprising the localization system of claim 24, wherein said external reader is configured to transmit one or more functional commands to the RF communication device (Burkart: [0010], [0013], [0034], [0039], [0055], [0064], and FIG. 1 the UWB receiver 502: tag microcontroller 210 may be configured in one exemplary embodiment to maintain synchronization with NBFM interrogator polling signals from aRFIDI system 190. For example, components of an aRFID tag 180 may be configured to perform the tag active operations (e.g., data processing, UWB response signal transmission, gathering data from sensors 108, etc.) after receiving a polling signal from aRFIDI system 190, and then to enter a timed low power sleep mode to reduce power consumption in-between interrogator polling signals from system 190. Tag microcontroller 210 may be programmed with a sleep timer that wakes up the components of aRFID tag 180 before the next polling packet of an NBFM interrogator polling signal arrives from aRFIDI system 190 and Burr: [0025], [0027]-[0029], [0038], [0041]-[0047], and FIG. 3-5: an RFID transceiver circuit may generate an interrupt signal to a wireless network transceiver (e.g., IEEE 802.11 radio) for the purpose of bringing the wireless network transceiver out of a powered down (e.g., sleep, hibernate, or other low-power state) state. In alternate embodiments, RFID transceiver 360 may be configured to communicate with many classes of electronic circuitry, which may include, for example, wireless and computing technologies may utilize the signal generated by RFID transceiver 360 for state transition or other purposes and Brown: [0035], [0047], [0051]-[0054], and FIG. 5: Assuming aRFID tag 180 successfully receives a NBFM polling packet from aRFIDI system 190 as expected, the missed packet counter "missedPkts" is set to zero and aRFID tag 180 processes the received NBFM polling packet in step 564 (e.g., completing tasks as requested by the interrogator, including sending out UWB packets, activating tag LED, changing data rates, etc.). At the same time, the sleep timer may be dynamically adjusted in real time (e.g., increased or decreased) again based on received packet timing (e.g., by refining the sleep time used in order to maintain the desired receive buffer time of about 2 milliseconds; this refining may be based on the actual time between when the tag wakes and the receipt of an interrogator packet). Then aRFID tag 180 continues with whatever tag processing operations are necessary in step 566 (e.g., data processing, UWB response signal transmission, gathering data from sensors, etc.)).

As to claim 33, Burkart, Burr, Ganton, and Brown disclose the limitations of claim 32 further comprising the method of claim 32, wherein the functional commands relate to ranging operations to be performed by the UWB communication unit (Brown: [0012]-[0013], [0043], [0054], [0056]-[0059], and FIG. 5-6: three UWB receiver antennas 160 may be employed to allow two-dimensional determination of the location of a given transmitting aRFID tag 180 based on time difference of arrival (TDOA) methodology. In other embodiments, one or two UWB receiver antennas 160 maybe employed, e.g., where only transmitting information from an aRFID tag 180 via UWB communications and/or where aRFID tag location is determined based only partially on the TDOA between two UWB receiver antennas 160).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Burkart et al. (Burkart – US 2010/0277283 A1) in view of Burr (Burr - US 2006/0068750 A1) and Ganton et al. (Ganton – US 2015/0323984 A1) and further in view of Montgomery et al.  (Montgomery – US 2008/0048837 A1).

As to claim 34, Burkart, Burr, and Ganton disclose the limitations of claim 14 except for the claimed limitations of the UWB communication device of claim 14, wherein the RF communication device is configured to store data from the UWB communication unit; and wherein the external reader is configured to fetch the data from the RF communication device without powering the UWB communication unit.
However, it has been known in the art of monitoring operation conditions of electronic devices to implement wherein the RF communication device is configured to store data from the UWB communication unit; and wherein the external reader is configured to fetch the data from the RF communication device without powering the UWB communication unit, as suggested by Montgomery, which discloses wherein the RF communication device is configured to store data from the UWB communication unit (Montgomery: [0017]-[0018], [0021], [0031], [0042]-[0043], and FIG. 1-2: Controller 30 comprises a device configured to receive signals from sensor 29 representing sensed operating data and to record such operational information on tag 18. Controller 30 may additionally or alternatively be configured to store custom settings and to generate control signals for directing output by output device 28 based at least in part upon factory custom settings or default settings and any user input customization selection settings. Controller 30 generally includes processor 34 and memory 36); and wherein the external reader is configured to fetch the data from the RF communication device without powering the UWB communication unit (Montgomery: [0026], [0031], [0042]-[0043], FIG. 1-2 and FIG. 6-7: Upon failure of device 14, either partially or completely, tag 18 is located in sufficiently close proximity to retrieval system 20 (shown in FIG. 1) so as to permit reading or retrieval of the recorded operating data from tag 18. As indicated by step 86, controller 52 of retrieval system 20 generates control signals directing RF device 50 to emit radio frequency waves including an energy component 64 and a data component 66 (shown in FIG. 1). The energy component 64 is received by tag 18 and powers tag 18. The data component 66 actuates circuitry of tag 18 such that tag 18 transmits the stored operating data to device 50 using radio frequency waves).
Therefore, in view of teachings by Burkart, Burr, Ganton, and Montgomery, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Burkart, Burr, and Ganton to include wherein the RF communication device is configured to store data from the UWB communication unit; and wherein the external reader is configured to fetch the data from the RF communication device without powering the UWB communication unit, as suggested by Montgomery. The motivation for this is to implement a known alternative method for storing and retrieving operation information of an electronic device.

Allowable Subject Matter
Claims 35 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
and wherein a delay is introduced for booting up the external device depending on an amount of time spent by the UWB communication unit receiving the wake-up signal, as presented in claim 35. Although many of the limitations of the claims can be individually found in the prior art, there is no reasonable combination of references sufficient to teach the invention as claimed in claim 35.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ahn et al., US 2021/0195524 A1, discloses wireless communication method and wireless communication terminal using variable-length wake-up frame.
Park, US 2020/0235950 A1, discloses communication device, vehicle having the same and method for controlling the same.
Nam et al., US 2020/0112917 A1, discloses wakeup signaling resource occasions.
Lazaro et al. 2013 Active UWB Reflector for RFID and Wireless Sensor Networks.
Radiom et al. 2012 Far-Field On-Chip Antennas Monolithically Integrated in a Wireless-Powered 5.8-GHz Downlink/UWB Uplink RFID Tag in 0.18 mu Standard CMOS.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684